IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LN MANAGEMENT LLC SERIES 8301                          No. 64495
                 BOSECK 228,
                 Appellant,
                 vs.
                 WELLS FARGO BANK, N.A.,
                 Respondent.
                                                                              FILED
                                                                              MAR 18 2016
                                                                             TRACE K. LNDEMAN
                                                                          CLERK CF SUPREME COURT
                                                                         By      • Yori-A--r-efr
                                                                              DEPUTY CLERK




                                  ORDER OF REVERSAL AND REMAND
                             This is an appeal from a district court order, certified as final
                 under NRCP 54(b), granting a motion to dismiss in a quiet title action.
                 Eighth Judicial District Court, Clark County; Michelle Leavitt, Judge.
                             The district court granted respondent's motion to dismiss,
                 concluding that appellant had failed to state a viable claim for relief
                 because La Quinta Condominiums' nonjudicial foreclosure sale could not,
                 as a matter of law, extinguish respondent's deed of trust. In SFR
                 Investments Pool 1, LLC v. U.S. Bank, N.A.,     130 Nev., Adv. Op. 75, 334
                 P.3d 408 (2014), this court decided that a common-interest community
                 association's NRS 116.3116(2) superpriority lien has true priority over a
                 first security interest, and the association may nonjudicially foreclose on
                 that lien. Thus, the district court's decision was based on an erroneous




SUPREME COURT
      OF
    NEVADA

10) 1947A atto
                                                                                        I (9 -0 Ste.59
                   interpretation of the controlling law and did not reach the other issues
                   colorably asserted. Accordingly, we
                                 ORDER the judgment of the district court REVERSED AND
                   REMAND this matter to the district court for proceedings consistent with
                   this order.


                                                                                       , J.
                                                             Hardesty


                                                                                       , J.
                                                             Saitta


                                                                                        J.




                   cc:   Hon. Michelle Leavitt, District Judge
                         Kerry P. Faughnan
                         Snell & Wilmer, LLP/Tucson
                         Wright, Finlay & Zak, LLP/Las Vegas
                         Snell & Wilmer, LLP/Las Vegas
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A